
	
		II
		112th CONGRESS
		2d Session
		S. 2411
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on
		  lightweight digital camera lenses measuring approximately 55 mm or
		  more.
	
	
		1.Lightweight digital camera lenses measuring
			 approximately 55 mm or more
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Lenses designed for digital cameras, the foregoing with a focal
						length measuring approximately 55 mm or more but not over 200 mm and weighing
						between 329 and 339 g (provided for in subheading 9002.11.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
